DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 – 2 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)/(2) as being anticipated by Onizuka et al. (EP 1203698 A2; hereinafter Onizuka). Onizuka is cited by the Applicant and a copy was filed on record on 7/23/2020.
Regarding Claim 1, Onizuka et al. discloses a protection circuit unit (distributor of Fig. 3) comprising:

    PNG
    media_image1.png
    834
    1008
    media_image1.png
    Greyscale

at least one energization module disposed on an electric path between a power supply of a vehicle and a load receiving supply of power from the power supply, to open and close the electric path (para [0007]; an electric power distributor is mountable on a motor vehicle for distributing power from a power source installed in the motor vehicle to a plurality of electric load units equipped in the vehicle and a plurality of semiconductor switching elements each including an input terminal connected to the input conductive strip and an output terminal connected to a corresponding output conductive strip to control on and off of electric current supply between the input conductive strip and the output conductive strip in accordance with an external control signal); and

at least one semiconductor switch opening and closing the electric path (abstract; an insu­lating holder for holding the input conductive strip and the output conductive strips on the same plane, and a plurality of semiconductor switching elements);
a bus bar connected at one end with the power supply side and connected at the other end with the load side, with the semiconductor switch interposed there between; and a control terminal connecting the semiconductor switch with the control board, and the control board includes a connection unit corresponding to the control terminal of each of a plurality of types of the energization modules (para [0003]; an electric power distributor has an arrangement in which semiconductor switching elements such as field effect transistors (FETs) are provided between input terminals and output terminals of the power distributor in place of a relay switch to allow a control circuit of a control circuit board to control on and off of electric current supply and para [0021]; bus bars).
Regarding Claim 2, Onizuka discloses a vehicle power supply device (abstract; electric power distributor is mountable on a motor vehicle for distributing power from a power source installed in the motor vehicle to a plurality of electric load units equipped in the vehicle) comprising: the protection circuit unit (distributor of Fig. 3) according to claim 1; and
a housing containing the energization module and the control board forming the protection circuit unit, wherein the housing includes an opening communicating with outside (Fig. 3 and para [0028]; enclosure wall 30 is formed on the surface of the insulating holder 22 immediately inside the enclosing members 32 in such a manner as to define an inner region relative to the enclosing members),

the heat radiation surface faces the opening (Fig. 3 ad para [0037]; heat releaser 24 is an integral member made of a material having a large heat conductivity (or large specific heat), and is formed with a number of parallel straight fins 25 on a bottom surface of the heat releaser 24 (a surface exposing outside the power distributor); ribs 22a each in the shape of a fin are formed on the lower portion of the insulating holder 22 to cover an end portion of the corresponding one of the fins 25).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Satake et al. (US 11,114,888 B2) discloses a power supply device comprising: a main power supply that supplies power to a load unit; a sub-power supply that is a power supply different from the main power supply and supplies power to the load unit; a main power supply path that is connected to the main power supply; a sub-power supply path that is a power supply path different from the main power supply path and is connected to the sub-power supply (see claim 1).
Aruga et al. (US 2017/0267194 A1) teaches a power delivery apparatus for a vehicle, the apparatus comprising: an upstream delivering portion delivering electric power supplied from a power source; and a downstream delivering portion (see claim 1).
Tsubaki et al. (US 2020/0290480 A1) suggests a switching unit that is configured to switch mutual connection among the batteries; and a controller that is configured to control the switching unit (see claim 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        9/11/2021